Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  June 30, 2020                                                                                    Bridget M. McCormack,
                                                                                                                  Chief Justice

                                                                                                         David F. Viviano,
                                                                                                         Chief Justice Pro Tem
  160847
                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
                                                                                                      Richard H. Bernstein
  MARVILLE NORMAN,                                                                                    Elizabeth T. Clement
           Appellant,                                                                                 Megan K. Cavanagh,
                                                                                                                       Justices

  v                                                                SC: 160847
                                                                   COA: 349914
                                                                   Ingham CC: 18-000458-AA
  DEPARTMENT OF CORRECTIONS,
          Appellee.

  _________________________________________/

        On order of the Court, the application for leave to appeal the December 12, 2019
  order of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          June 30, 2020
           s0622
                                                                              Clerk